Citation Nr: 0623741	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  02-08 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for testicular cancer, 
claimed as due to exposure to herbicides.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to September 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case was previously remanded by the 
Board in January 2004 for additional development and November 
2005 for a hearing before the Board.  A Board hearing at the 
local RO was held in May 2006. 

The January 2004 Board decision denied a compensable rating 
for the veteran's service-connected hemorrhoids.  In October 
2004, the veteran filed a new claim asserting that his 
hemorrhoid disability had increased in severity.  No further 
action has occurred on this claim.  Thus, this issue is 
referred back to the RO for necessary action. 


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
herbicide agents.

2.  Testicular cancer was not manifested during the veteran's 
active duty service or for many years thereafter, nor is his 
testicular cancer otherwise related to the veteran's active 
duty service, including exposure to herbicides.




CONCLUSION OF LAW

Testicular cancer was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that a January 2004 VCAA letter informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, the January 
2004 VCAA letter advised the veteran of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the January 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 4, to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, prior to 
the enactment of the VCAA, in February 2000, the appellant 
claimed service connection for testicular cancer, as 
secondary to herbicide exposure, which was denied in an 
August 2000 rating decision.  In January 2004, a VCAA letter 
was issued.  The VCAA letter notified the claimant of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in July 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to the Board's review of the claim on the 
merits.  The contents of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the appellant, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for testicular cancer, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, private medical records, and VA 
treatment records.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4) (2005).  No additional 
pertinent evidence has been identified by the claimant.  

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
However, in the present case an additional VA examination is 
not required since the evidence now of record does not 
indicate that testicular cancer may be associated with the 
established in service event, injury, or disease in service.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is claiming service connection for his testicular 
cancer, as secondary to his exposure to herbicides while 
stationed in Vietnam.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 
C.F.R. § 3.309(e).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

The veteran's military personnel record shows that the 
veteran received the National Defense Service Medal, the 
Vietnam Service Medal and the Vietnam Campaign Medal.  

The veteran's service medical records do not show any 
treatment or diagnosis of testicular cancer.  Further, the 
veteran's August 1970 service exam prior to discharge showed 
that the veteran's genitourinary system was evaluated as 
clinically normal.  In his contemporaneous medical history, 
the veteran expressly denied any tumors, growth, cyst or 
cancer.  Thus, there is no evidence that the veteran's 
testicular cancer manifested during service. 

The first post service medical record with respect to a 
testicular disorder is a March 1984 VA examination for 
herbicide exposure, almost 14 years after discharge from 
active service.  The examination noted an atrophic left 
testicle.  A follow up VA letter in October 1984 informed the 
veteran of the results of his examination noting that his 
laboratory tests were normal, but that surgical exploration 
of the abnormal left testicle was recommended to exclude 
cancerous change.  The letter further stated that at this 
time, the veteran's various symptoms and findings were not 
considered evidence of chemical toxicity.  

In August 1984, the veteran underwent a surgical procedure 
removing his left testis and attached spermatic cord.  The 
diagnosis was a seminoma with malignant cells with spermatic 
cord of the left testis.  A September 1984 letter to the 
veteran from a private doctor emphasized the importance of 
completing radiation therapy for the veteran's highly 
malignant disease.  None of these records provide an opinion 
as to etiology. 

An April 2001 letter from a private physician who treated the 
veteran stated that the veteran had a history of testicular 
cancer, but acknowledged that testicular cancer or seminoma 
was not one of the cancers considered to be related to Agent 
Orange exposure.  The letter further indicated that its 
purpose was to assist the VA in collecting data to evaluate 
the long-term effects of Agent Orange.  The physician did not 
offer any further opinion as to whether the veteran's 
testicular cancer was related to service. 

The only other pertinent medical evidence of record consists 
of a July 2004 letter from another private doctor that stated 
that he was sought for a secondary opinion concerning 
chemotherapy following the veteran's surgery.  The letter 
stated that a veterans organization website as of August 2002 
noted that one of the best diseases and disabilities having 
the best chance of being added in the future for service 
related benefits is testicular cancer.  The letter further 
indicated that for this reason, the veteran should be 
considered for benefits.  

Service records show that the veteran served in Vietnam 
during the applicable time period and is therefore presumed 
to have been exposed to herbicide agents.  38 U.S.C.A. § 
1116(f).  Significantly, however, the veteran does not have 
one of the enumerated disabilities listed under 38 C.F.R. § 
3.309(e).  In that regard, the Board again notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).  In fact, testicular 
cancer has been expressly identified as not being included in 
the presumption for exposure to herbicides.  For these 
reasons, the Board finds that the presumptive regulations 
regarding exposure to Agent Orange are not applicable in this 
case.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Further, the Board notes that testicular cancer was not 
manifested during service or for almost 14 years after 
discharge from service.  Therefore, it is clear that the 
cancer was not manifested during the one-year presumptive 
period for malignant tumors.  The only remaining question is 
whether the veteran's testicular cancer is directly related 
to service.  38 C.F.R. § 3.303(d).

The Board concludes that there is no basis for awarding 
service connection for testicular cancer on a direct basis.  
Again, it was 14 years from the date of discharge until 
diagnosis of the disease so there is no supporting evidence 
of a continuity of pertinent symptomatology.  The only 
evidence that suggests a direct link between the veteran's 
current disease and his active duty service, to include 
exposure to herbicides, is the July 2004 private opinion 
letter.  However, the Board finds that this letter has no 
probative value.  The doctor does not appear to base his 
opinion on medical research or his expertise as an 
oncologist.  Rather, his opinion is based on a veterans' 
service organization website that indicated that testicular 
cancer has the best chance of being presumed due to Agent 
Orange exposure in the future.  The Board notes that the web 
link given in this letter is no longer available.  Further, 
according to the letter, this information was posted on the 
Internet in August 2002.  However, the most recent 
Secretary's list, which specifically excludes testicular 
cancer as being presumed due to exposure to herbicides, was 
published in May 2003, after this website posting.  In other 
words, the Secretary determined that testicular cancer would 
not be added to the list of presumptive diseases after the 
website posting indicating that it had the best chance of 
being added.  Thus, the doctor primarily relied on 
information that turned out to be inaccurate.  

Moreover, the doctor did not state that it was at least as 
likely as not that the veteran's testicular cancer could be 
attributed to herbicide exposure, therefore, his opinion is 
clearly speculative in nature and argues against a 
relationship for service connection purposes.  Both Federal 
regulation and case law preclude granting service connection 
predicated on a result of speculation or mere possibility.  
38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet.App. 530, 
531 (1991) (a medical treatise submitted by an appellant that 
only raises the possibility that there may be some 
relationship between sickle cell anemia and the veteran's 
fatal coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death); Stegman v. Derwinski, 3 Vet.App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).

Finally, the Board notes that the veteran's assertions and 
testimony alone are insufficient to support a grant of 
service connection.  It is undisputed that a lay person is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, or 
symptoms.  However, without the appropriate medical training 
or expertise, a lay person is not competent to render an 
opinion on a medical matter, such as, in this case, the 
etiology of the veteran's testicular cancer.  See Espiritu v. 
Derwinski, 2 Vet.App. 292, 294-95 (1991).  Hence, any lay 
assertions in this regard have no probative value.

The Board sympathizes with the veteran, recognizes his 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
However, for the reasons outlined above, the Board finds that 
the preponderance of evidence is against the veteran's claim.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


